Citation Nr: 0011809	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-11 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture of the left tibia and fibula with recurvatum of the 
left knee and traumatic arthritis, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased evaluation for post-operative 
residuals of left ankle fracture, to include traumatic 
arthritis, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for a back 
disability, currently evaluated as 10 percent disabling.

4.  Evaluation of a right lower extremity disability 
including osteoarthritis of the right knee.  

5.  Evaluation of traumatic arthritis of the right ankle.  

6.  Entitlement to an effective date prior to February 11, 
1993, for grants of service connection for a right lower 
extremity disability including osteoarthritis of the right 
knee and for traumatic arthritis of the right ankle.  
7.  Entitlement to an effective date prior to February 11, 
1993, for a grant of a total evaluation based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
August 1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which service connection was granted 
for a disability of the right lower extremity, to include 
osteoarthritis of the right knee, and for traumatic arthritis 
of the right ankle.  The veteran disagrees both with the 
assigned ratings for these disabilities and with the assigned 
effective date for the respective grants of service 
connection.  

The claims on appeal also come before the Board from a March 
1998 rating decision of the Jackson RO, in which an increased 
evaluation of 10 percent disabling was granted for low back 
pain.  The March 1998 rating action also denied an evaluation 
in excess of 20 percent disabling for traumatic arthritis of 
the left ankle and an evaluation in excess of 20 percent 
disabling for residuals of a fracture of the left tibia and 
fibula with recurvatum of the left knee and traumatic 
arthritis.  The veteran has indicated his disagreement with 
the currently assigned evaluations regarding his left ankle, 
his left knee, and his back.  

The issues of entitlement to an evaluation in excess of 10 
percent disabling for a back disability and entitlement to an 
evaluation in excess of 20 percent disabling for a residuals 
of impairment of the left tibia and fibula are the subject of 
the Remand portion of this decision.  

In a January 2000 written brief presentation, the veteran's 
representative indicated that the veteran wished to claim 
service connection for degenerative disc disease of the 
lumbar spine.  The Board finds that this claim is 
inextricably intertwined with the claim for an increased 
evaluation for low back pain, and thus, the issue raised by 
the veteran's representative is also discussed in the Remand 
portion of this decision.  

The Board notes that in a VA Form 1-9 dated May 1998, the 
veteran noted that the RO had not rated his hip separately 
and that his hip problems were caused by his service-
connected disabilities.  The Board has construed these 
statements as claim for service connection for a hip 
disability, as secondary to service-connected disabilities of 
the lower extremities.  As this issue has not yet been 
adjudicated by the RO, the Board does not have jurisdiction 
at this time and the issue is referred for appropriate 
action.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA during the claims adjudication process 
fails to consider threshold jurisdictional issues.  In each 
case, absent a decision, a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of the issue. Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), 
Black v. Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 
Vet. App. 208 (1998).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The disability in the veteran's right lower extremity, 
which includes arthritis as established by x-ray, is 
primarily manifested by functional impairment of the right 
knee based on complaints of pain and giving way, with range 
of motion of zero to 155 degrees and no evidence of 
ligamentous instability.  

2.  Traumatic arthritis in the right ankle is manifested by 
limitation of motion, ligamentous instability, articular 
irregularities, and subjective complaints of pain, swelling, 
weakness, and giving way.  

3.  Traumatic arthritis in the left ankle is manifested by 
marked limitation of motion.  

4.  The veteran's claim for entitlement to a service 
connection for a disability of the right lower extremity was 
received at the RO on February 11, 1993, along with a January 
1993 statement from his private physician to the effect that 
the disabilities in the veteran's right lower extremity were 
related to his service-connected disabilities of the left 
lower extremity.  

5.  In July 1989, the RO denied entitlement to a total rating 
by finding that the veteran was not unemployable solely as a 
result of service-connected disabilities.  The July 1989 
decision became final as the veteran did not initiate an 
appeal within one year following notification thereof.

6.  In a statement dated November 26, 1991, the veteran's 
private physician indicated that his disabilities had 
increased in severity to the point where he could not perform 
even simple physical tasks and he could not be gainfully 
employed.  A document indicating the veteran's desire to 
obtain compensation based on unemployability was received on 
March 11, 1992.  


CONCLUSIONS OF LAW

1.  The right lower extremity disability, to include 
osteoarthritis of the right knee, is no more than 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.71(a), Diagnostic Code 5299-5257 (1999).  

2.  Traumatic arthritis in the right ankle is 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.71(a), Diagnostic Codes 5010, 5271 
(1999).  

3.  Traumatic arthritis in the left ankle is no more than 20 
percent disabling.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.71(a), Diagnostic Codes 5010, 5271 
(1999).  

4.  An effective date prior to February 11, 1993, is not 
warranted for a grant of service connection for a disability 
of the right lower extremity, to include osteoarthritis of 
the right knee.  8 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).

5.  An effective date prior to February 11, 1993, is not 
warranted for a grant of service connection for traumatic 
arthritis of the right ankle.  8 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).

6.  The appropriate effective date for the award of a total 
disability rating based on individual unemployability due to 
service-connected disability is November 26, 1991.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Evaluations

Initially, the Board finds that the veteran's claims for 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  A claim that 
a service-connected condition has become more severe is well 
grounded where the veteran asserts that a higher rating is 
justified due to an increase in severity. See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992). 

The Board notes that two of the evaluation claims on appeal, 
an increased evaluation for a right lower extremity 
disability including arthritis in the right knee and an 
evaluation for traumatic arthritis in the right ankle, have 
been developed from the original rating in which service 
connection was granted.  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation.  
Shipwash v. Brown, 8 Vet.App. 218, 225 (1995).  Thus, such 
claims remain open, and in this case, the Board has continued 
the issues on appeal as "evaluation of" a right lower 
extremity disability, to include arthritis, and traumatic 
arthritis of the right ankle, since service connection has 
been granted and the appellant seeks higher evaluations for 
these disabilities.  The appellant is not prejudiced by 
framing the issues in this manner, as the issues have not 
been dismissed and the law and regulations governing the 
disability evaluations are the same, regardless of how the 
issue has been phrased.  See Fenderson v. West, 12 Vet.App. 
119, 125-126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that staged evaluations are not for application, 
as the disabilities have not changed significantly during the 
appeal period and uniform evaluations are therefore 
appropriate.  Id.  In addition, the record does not indicate 
the need to obtain any additional pertinent records, and is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although all the evidence of 
record has been reviewed, the Board finds that the most 
probative evidence is that which has been developed 
immediately prior to and during the pendency of the claim on 
appeal.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  See also 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  In making its 
determination in this case, the Board has carefully 
considered the claim in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, (1999) and DeLuca. 


Background and Evidence

Service medical records show that while serving on active 
duty in December 1952, the veteran was involved in a motor 
vehicle accident and his injuries included fractures of the 
left femur, left tibia, and both bones of the left forearm.  

In February 1970, service connection was granted for 
disabilities resulting from the December 1952 accident, to 
include post-operative residuals of fractures, left tibia and 
fibula with removal of internal fixation and recurvatum, left 
knee (currently rated as 20 percent disabling); traumatic 
arthritis, left ankle (currently rated as 20 percent 
disabling); weakness of the peroneal nerve, left side 
(currently rated as 30 percent disabling); paresis, 
incomplete, moderate, left medial nerve, secondary to trauma 
(currently rated as 20 percent disabling); and several 
additional disabilities currently rated as noncompensably 
disabling, to include post-operative residuals of fractures, 
left radius and ulna with internal fixation and unsuccessful 
attempted removal of rush pins; residuals of old healed 
fracture of the left femur, and residuals of healed 5th rib 
fracture.  The February 1970 rating action also granted 
service connection for low back pain, which is currently 
evaluated as 10 percent disabling.  Additional service 
connected disabilities include hearing loss (evaluated as 10 
percent disabling); and maxillary sinusitis, fibrocalcific 
densities, right upper lobe and aspics, and seborrheic 
blepharitis (each rated as noncompensably disabling).  The 
combined rating for service-connected disabilities is 80 
percent.  

In February 1993, the veteran submitted a claim for service 
connection for a disability of the right lower extremity, 
claimed as secondary to service-connected disabilities of the 
left lower extremity.  Based on that claim, in May 1997 
service connection was granted for a disability of the right 
lower extremity, to include osteoarthritis of the right knee 
(assigned a 20 percent evaluation effective February 11, 
1993), and service connection was also granted for traumatic 
arthritis of the right ankle (assigned a 10 percent 
evaluation effective February 11, 1993).  

On VA examination in November 1992, there was normal range of 
motion in the right ankle, with no talar tilt.  There was no 
swelling, effusion, or tenderness in the right knee, 
extension was normal, and flexion was to 90 degrees.  
Ligaments were stable and there was mild tenderness in the 
medial joint line.  Impressions included minimal right ankle 
sprain and possible degenerative meniscus, right knee.  

On VA examination in April 1993, the veteran complained of 
repeated right ankle sprains and giving way of the right knee 
associated with pain and swelling.  He was able to walk 
without an appreciable limp and posture was normal.  He 
stated that he was unable to walk on his toes or heels and he 
was unable to stand on the inner and outer borders of his 
feet on the left side because of residual stiffness of his 
left ankle.  There was a trace effusion of the right knee, he 
had a mild vagus deformity of his left knee, and there was no 
deformity on the right.  There was no demonstrable 
instability of the ligaments of either knee or the right 
ankle.  Range of motion of the right ankle was 10 degrees 
dorsiflexion, 40 degrees plantar flexion.  Range of motion of 
the right knee was from zero to 130 degrees, and range of 
motion of the left ankle was 10 degrees of dorsiflexion, 30 
degrees of plantar flexion.  Diagnoses included early 
osteoarthritic changes, right knee, and normal examination of 
right ankle.  

The record includes a September 1993 medical statement from 
Jack M. Senter, M.D., who noted that the veteran must wear a 
knee and ankle support on both the right and the left in 
order to walk safe.  Private treatment records, dated in 1993 
and 1994, show that the veteran was followed for arthritis in 
his knees and ankles.  Findings included mild to moderate 
degenerative arthritis of the right knee.  

In February 1994, the veteran was hospitalized after 
sustaining a new bi-malleolar ankle fracture, for which he 
underwent closed reduction and percutaneous pinning.  On 
examination in July 1994, he was back to the baseline level 
of pain and stiffness in the left ankle which had been an 
ongoing problem for him since his previous injuries.  

In December 1994, Neal G. Clement, M.D., stated that he had 
followed the veteran since 1992 for degenerative arthritis of 
knees and the current diagnoses included moderately severe 
degenerative arthritis of the right knee.  Dr. Clement 
indicated that the arthritis of both the knees and ankles was 
of a progressive nature.  

In February 1996, Jack M. Senter, M.D., indicated that the 
veteran's problems included problems with the left knee, left 
ankle, and left foot, and that a support or brace was needed 
for the left knee and the right ankle.  In a February 1996 
statement, Stephen K. Senter, M.D., indicated that the 
veteran suffered from chronic low back pain, as well as right 
hip, knee, and ankle pain from overuse of his service-
connected disabilities in the left lower extremity.  

In a statement dated February 1996, R. Lee Nichols, M.D., 
indicated that he had treated the veteran for a closed left 
bi-malleolar fracture in March 1994.  Dr. Nichols indicated 
that initial x-rays showed severe subtalar and transtarsal 
degenerative changes, which the veteran related to the 
previous injury.  Dr. Nichols also indicated that these pre-
existing degenerative changes were certainly not a result of 
the 1994 bi-malleolar ankle fracture, although worsening 
degenerative changes of the ankle mortise had developed since 
that time.  

On VA examination in April 1996, the veteran walked with an 
antalgic gait and used a walking cane in his right hand for 
support.  He was wearing a stocking type elastic support 
sleeve on his right knee and right ankle, and he complained 
of discomfort and swelling in both knees and both ankles.  
The left foot was in a little bit of equinus and in varus and 
if he attempted to get the heel to the ground, he had to 
throw his knee back into recurvatum on the left.  When the 
heel was on the ground on the left, the pelvis was down about 
a half inch on the left.  There was 10 degrees of valgus 
deformity in his right knee.  Extension in the right and the 
left knee was to zero degrees and he lacked 10 degrees of 
flexion in the left knee as compared to the right knee.  
Plantar flexion was to 35 degrees in the left ankle and 48 
degrees in the right ankle.  Dorsiflexion in the left ankle 
lacked 20 degrees of being able to come up to a right angle, 
or in other words it was in 110 degrees of equinus at maximum 
dorsiflexion and was in varus.  There was no subtalar motion.  
The right ankle dorsiflexed to 10 degrees and he had some 
ligamentous laxity of the calcaneofibular ligament.  

The right thigh measured 18 inches in circumference 4 inches 
above the patella, as compared with 16 1/4 inches of 
circumference on the left.  Both knees measured 15 and 3/4 
inches in circumference.  The right calf was 13 inches in 
circumference, measured 10 inches above the tip of the medial 
malleolus.  The left calf measured one inch less in 
circumference at equal levels.  The right ankle measured 10 
inches in circumference as compared to 11 inches on the left.  
The knees and ankles did not demonstrate any capsular 
swelling, thickening, or synovial effusion.  There was a 
moderate amount of crepitation in the left knee on flexion 
and extension and a very little but some still in the right 
knee.  Diagnoses included traumatic arthritis of the left 
knee and the left ankle.  X-rays of the right knee revealed 
findings of degenerative arthritis with narrowing of the 
medial joint space and very early traumatic arthritis at the 
upper pole of the patella.  On right ankle x-ray, it was 
noted that arthritis was of a minimal degree and there was a 
little bit of irregularity of the articular surface of the 
medial malleolus.  

In August 1996, a temporary total rating was granted under 
38 C.F.R. § 4.30, for surgical treatment of the service-
connected traumatic arthritis of the left ankle, status post 
closed reduction and percutaneous pinning of the left bi-
malleolar ankle fracture.  Effective May 1994, an increased 
evaluation of 20 percent disabling was assigned for left 
ankle arthritis, traumatic, under Diagnostic Code 5010-5271.  

At a hearing before the Board in December 1996, the veteran 
complained of right ankle weakness and giving way of the 
right knee.  He indicated that he was wearing supports on 
each knee and he had one on his right ankle to keep it from 
collapsing.  He also indicated that his ability to 
participate in sports was severely limited.  

On VA examination in December 1997, the veteran could not toe 
walk or heel walk and he could not squat.  He had valgus 
deformities in his knees with 12 degrees of valgus on the 
left and 8 degrees on the right.  He walked with a cane in 
the left hand and he wore reinforced elastic knee braces on 
both knees.  There was a fine crepitus in both knees on 
flexion and extension, and there was no capsular thickening 
or synovial effusion.  The knees felt stable to both AP and 
medial to lateral planes.  The right knee flexed to 155 
degrees and extended fully.  Both lower extremities were of 
equal length.  The right ankle dorsiflexed to 18 degrees and 
the left ankle dorsiflexed to a -15 degree passively, that 
is, it lacked 15 degrees of being able to be actively 
dorsiflexed to the neutral position.  The examiner could 
passively dorsiflex it to a zero position of neutrality.  
There was plantar flexion of 36 degrees in the left ankle 
with 46 degrees of plantar flexion in the right ankle.  Right 
knee x-ray revealed mild traumatic arthritis in the right 
knee with narrowing of the medial joint spaces.  There was 
patellofemoral arthritis bilaterally but markedly more in the 
left knee than in the right knee.  With regard to the left 
ankle, it was noted that there was a varus tilt of the talus 
in the ankle mortise and there was a marked amount of 
traumatic arthritis.  

Diagnoses included severe degenerative arthritis in the left 
foot, mild traumatic arthritis in the right knee, and very 
early traumatic arthritis in the right ankle.  The examiner 
commented that the veteran had permanent paralysis of the 
peroneal musculature in the left lower leg and had severe 
traumatic arthritis in his right knee. 


Analysis

Right Knee

The veteran contends that an evaluation in excess of 20 
percent disabling is warranted for the right lower extremity 
disability, because of severe instability which causes 
complete collapsing of the knee and falling.  

Service connection has been established for a disability of 
the right lower extremity, to include osteoarthritis of the 
right knee.  This disability is currently evaluated as 20 
percent disabling and has been rated by analogy to Diagnostic 
Code 5257.  Diagnostic Code 5257 pertains to knee, other 
impairment of, and provides disability evaluations based on 
objective evidence of the degree of severity of the knee 
disability, to include consideration of recurrent or lateral 
instability, whether slight (10 percent disabling); moderate 
(20 percent disabling); or severe (30 percent disabling).  

Having reviewed the record, the Board has concluded that the 
available evidence does not support the assignment of an 
evaluation in excess of 20 percent disabling for the 
disability of the veteran's right lower extremity, to include 
osteoarthritis.  

Initially, the Board notes that although the disability of 
the veteran's right lower extremity has been evaluated as 
analogous to Diagnostic Code 5257, it appears that a rating 
by analogy to that code is not the most appropriate in this 
instance.  Specifically, on VA examination in April 1993, 
there was no demonstrable instability in the ligaments of the 
right knee, and on VA examination in December 1997, the right 
knee was stable to both AP and medial to lateral planes.  
Thus, there is no evidence of instability in the right knee 
which would warrant the assignment of an evaluation under 
Diagnostic Code 5257.  Furthermore, if the Board were to 
utilize Diagnostic Code 5257 in evaluating the veteran's 
right knee disability, a noncompensable evaluation would be 
appropriate as objective evidence of right knee instability 
has not been demonstrated.  The Board is aware that the 
veteran has complained of instability and giving way in the 
right knee, and the appellant is competent to report 
symptomatology of which he has personal knowledge. However, 
the training and experience of the medical personnel makes 
their findings more probative as to the extent of the 
disability, and in this case, objective findings of 
ligamentous instability in the right knee have not been 
demonstrated. 

The Board has also considered whether an evaluation would be 
warranted under the criteria pertaining to limitation of 
motion of the joint affected.  Diagnostic Code 5261 provides 
that extension limited to 10 degrees warrants a 10 percent 
disability evaluation, extension limited to 15 degrees 
warrants a 20 percent evaluation, extension limited to 20 
degrees warrants a 30 percent evaluation, and extension 
limited to 30 degrees warrants a 40 percent disability 
evaluation.  Diagnostic Code 5260 provides that limitation of 
flexion to 60 degrees warrants a noncompensable rating, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent rating, and limitation of flexion to 15 degrees 
warrants a 30 percent limitation.  On VA examination in April 
1993, range of motion was recorded as from zero to 130 
degrees, and other objective findings included trace effusion 
in the right knee.  On VA examination in April 1996, 
extension in the right knee was normal and flexion was 10 
degrees greater than that on the left side.  On VA 
examination in December 1997, the right knee exhibited full 
extension with flexion to 155 degrees.  

Thus, the evidence indicates that compensable evaluations 
would not be warranted for the disability of the veteran's 
right lower extremity under Diagnostic Codes 5257 (as there 
is no evidence of instability) or under Diagnostic Codes 5260 
and 5261 (as limitation of flexion and extension are not 
manifested to compensable degrees).  As such, it appears that 
the RO has found that the veteran's right lower extremity 
disability to be productive of functional loss equivalent to 
a 20 percent impairment.  

The Board is aware that the veteran has complained of pain, 
instability, and frequent giving way with regard to the right 
knee.  In evaluating the degree of functional loss or 
impairment in the veteran's right lower extremity, the Board 
has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  However, the recent VA examinations do not indicate 
findings which suggest that objective evidence of pain was 
identified in conjunction with range of motion testing.  On 
examination in April 1996, the right thigh measured 18 inches 
of circumference (as compared with 16 1/4 inches on the left) 
and the right calf measured 13 inches in circumference (one 
inch more than on the left side).  Thus, the evidence does 
not suggest the presence of atrophy in the right lower 
extremity which could be associated with disuse.  VA 
examinations have not indicated evidence of capsular 
swelling, thickening, or synovial effusion; nor is there 
evidence of loss of strength or weakness attributable to the 
service-connected right lower extremity disability, to 
include osteoarthritis.  In addition, when compared with 
normal range of knee motion (zero degrees of extension to 140 
degrees of flexion, see Plate II, 38 C.F.R. § 4.71(a), the 
range of motion in the veteran's right knee does not appear 
to be limited to the point where a severe functional loss is 
indicated, nor has more motion than normal been shown.  
Furthermore, the evidence is not suggestive of incoordination 
or excess fatigability with regard to the right knee.  In the 
Board's view, therefore, the objective evidence does not 
include evidence of functional loss, joint pathology, or 
painful motion indicative of a right lower extremity 
disability which is more than 20 percent disabling.   

The available medical evidence demonstrates that the 
disability in the veteran's right lower extremity is 
manifested by right knee findings of crepitus on motion; a 
valgus deformity of 8 degrees; x-ray evidence of traumatic 
arthritis, patellofemoral arthritis, and narrowing of the 
joint space; in addition, the veteran's subjective complaints 
include pain, instability, and giving way.  In the Board's 
view, the overall disability picture more closely 
approximates a degree of functional loss equivalent to the 20 
percent evaluation which is currently assigned.   

In addition, the Board notes that in the absence of 
instability, a separate evaluation is not warranted for 
arthritis in the right knee.  See VAOPGCPREC 23-97 ( July 1, 
1997) and VAOPGCPREC 9-98 (August 14, 1998).  Likewise, the 
veteran's right lower extremity disability, to include 
osteoarthritis of the knee, is currently assigned with a 20 
percent evaluation, an evaluation which is greater than the 
minimum compensable evaluation of 10 percent disabling which 
would be warranted for arthritis based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.

For the reasons stated above, the Board finds that the 
preponderance of the available evidence weighs against a 
finding that an evaluation in excess of 20 percent disabling 
is warranted for a disability of the right lower extremity, 
to include osteoarthritis.  


Right Ankle

The veteran contends that an increased evaluation is 
warranted for his right ankle disability, as he experiences 
painful motion in that joint.  The disability in the 
veteran's right ankle has been characterized as traumatic 
arthritis, with x-ray evidence and painful motion, and is 
evaluated with a 10 percent rating under Diagnostic Code 
5010-5271.  Diagnostic Code 5010 pertains to traumatic 
arthritis, which is evaluated according to the criteria found 
in Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5271 provides evaluations for 
limitation of motion of the ankle, whether moderate (10 
percent disabling) or marked (20 percent disabling).  

Having reviewed the record, the Board has concluded that the 
evidence is in equipoise as to whether an evaluation in 
excess of 10 percent disabling is warranted for the service-
connected right ankle disability, and accordingly, the 
provisions of 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999) 
have been utilized to resolve doubt in the veteran's favor.  
Specifically, the recent VA examinations indicate that range 
of motion has been recorded as 10 degrees of dorsiflexion to 
40 degrees of plantar flexion (April 1993); 10 degrees of 
dorsiflexion to and 48 degrees of plantar flexion (April 
1996); and 18 degrees of dorsiflexion to 46 degrees of 
plantar flexion (December 1997).  When compared to normal 
ankle range of motion (20 degrees of dorsiflexion to 45 
degrees of plantar flexion, Plate II, 38 C.F.R. 
§ 4.71(a)(1999), it does not appear that the right ankle 
disability is currently productive of marked limitation of 
motion.  

However, in considering the veteran's claim for an increased 
evaluation, the Board must also consider the degree of 
functional loss associated with the right ankle disability, 
and as noted, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999); see also DeLuca, supra.  The veteran has 
complained of frequent weakness, instability, and swelling in 
the right ankle.  On VA examination in April 1996, findings 
included some ligamentous laxity of the calcaneofibular 
ligament, which corroborates the veteran's subjective 
complaints regarding right ankle weakness and instability.  
In addition, a private physician has indicated that the 
veteran must wear support on the right ankle and VA 
examinations have noted that he was wearing an elastic sleeve 
on the right ankle.  Furthermore, right ankle x-rays taken in 
April 1996 revealed irregularity of the articular surface of 
the medial malleolus.  

In light of these objective findings, the Board has concluded 
that the degree of functional limitation in the veteran's 
right ankle, based on complaints of pain and weakness and 
corroborating objective findings, renders the available 
evidence in equipoise as to whether a marked disability of 
the right ankle is currently manifested.  Therefore, the 
Board has resolved doubt in the veteran's favor and it is 
found that an increased evaluation of 20 percent disabling is 
warranted for traumatic arthritis in the right ankle.  

The Board also finds that there is no evidence of ankylosis 
of the ankle, and thus, there is no basis for the assignment 
of an evaluation in excess of 20 percent for the right ankle 
disability under Diagnostic Code 5270.  Furthermore, none of 
the other diagnostic codes pertaining to ankle disabilities, 
including Diagnostic Codes 5272, 5273, and 5274, provide 
evaluations in excess of 20 percent disabling.  Thus, the 
Schedule does not contemplate the assignment of an evaluation 
in excess of 20 percent disabling for the veteran's right 
ankle disability in the absence of ankylosis.  
Accordingly, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved. 38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  As 
a 20 percent evaluation is the maximum for limitation of 
motion, any further DeLuca analysis would serve no useful 
purpose.  Johnston v. Brown, 10 Vet.App. 80 (1997).  


Left ankle

The veteran contends that an evaluation in excess of 20 
percent disabling is warranted for the traumatic arthritis in 
his left ankle; specifically, he has claimed that an 
evaluation of 40 percent disabling is warranted under 
Diagnostic Code 5270.  

The service-connected left ankle disability is currently 
characterized as traumatic arthritis, left ankle, with post-
operative closed reduction and percutaneous pinning, left bi-
malleolar fracture.  An evaluation of 20 percent disabling is 
currently assigned under Diagnostic Code 5010-5271, based on 
marked limitation of motion of the ankle joint.  A 20 percent 
rating is the maximum allowable evaluation under Diagnostic 
Code 5271, and as noted in the foregoing section, evaluations 
in excess of 20 percent disabling are not warranted under the 
schedular criteria in the absence of evidence of ankylosis.  
There is no evidence of the current manifestation of 
ankylosis of the left ankle joint, and thus, an evaluation in 
excess of 20 percent disabling is not warranted under 
Diagnostic Code 5270.  Furthermore, higher evaluation cannot 
be assigned on the basis of DeLuca, supra, or the provisions 
of 38 C.F.R. §§ 4.40, 4.59, as Diagnostic Code 5271 does not 
provide for evaluations greater than 20 percent.  Johnston, 
supra.  


II.  Earlier effective dates

Title 38 of the Code of Federal Regulations (1999) provides 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of 
the veteran's claim or the date on which entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (1999). 

In addition, the effective date of an award based on a claim 
for compensation which is reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor. 38 U.S.C.A. § 5110(a) (West 1991).  Pursuant to 38 
U.S.C.A. § 5108 (West 1991), the Secretary must reopen a 
previously and finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim. 
See 38 U.S.C.A. § 7104(b) (West 1991).  According to 
38 C.F.R. § 3.400(r), when an award is granted based upon a 
reopened claim, the effective date of such an award shall be 
the date of receipt of the veteran's reopened claim or the 
date on which entitlement arose, whichever is later. 38 
C.F.R. § 3.400 (1998). Lapier v. Brown, 5 Vet.App. 215 
(1993); Waddell v. Brown, 5 Vet.App. 454, 456 (1993).  



Right lower extremity and right ankle

The veteran contends that there is conclusive evidence in the 
file to show that service connection for a right knee 
condition and a right ankle condition should have been 
granted several years prior to 1993.  Thus, he has claimed 
that an effective date earlier than February 11, 1993, is 
warranted for a grant of service connection for a disability 
of the right lower extremity and for traumatic arthritis in 
the right ankle.  

In February 1970, service connection was granted for various 
disabilities of the left lower extremity, including traumatic 
arthritis of the left ankle and post-operative residuals of 
left fibula and tibia fracture.  

In a VA Form 21-4138 (Statement in Support of Claim), which 
was received at the RO on February 11, 1993, the veteran 
indicated that he was claiming service connection for his 
right lower extremity as secondary to the service-connected 
disability of his left lower extremity.  In conjunction with 
this claim, the veteran submitted a January 1993 statement 
from Neil G. Clement, M.D., who indicated that the current 
pathology in the right lower extremity, to include 
arthralgia's, were related to the significant trauma 
sustained by the veteran on his left side.  

Pursuant to an April 1993 decision, service connection was 
denied for a disability of the right lower extremity as 
secondary to the service-connected disability of the left 
lower extremity.  A notice of disagreement regarding this 
decision was received at the RO in September 1993.  

In a statement dated September 1993, Jack M. Senter, M.D., 
indicated that for years the veteran had over-used his right 
knee and ankle to protect his left side, and he was now 
required to wear a knee and ankle support on both the right 
and left sides in order to walk safe.  

In a May 1997 decision, service connection was granted for a 
right lower extremity disability including osteoarthritis, 
right knee, with x-ray evidence and painful motion, and an 
evaluation of 20 percent was assigned under Diagnostic Code 
5257-5299, effective February 11, 1993.  By that same rating 
action, service connection was also granted for traumatic 
arthritis, right ankle, with x-ray evidence and painful 
motion, with assignment of a 10 percent evaluation under 
Diagnostic Code 5010-5271, effective February 11, 1993.  

Having reviewed the record, the Board has concluded that the 
evidence does not support the assignment of an effective date 
prior to February 11, 1993, for a grant of service connection 
for a disability of the right lower extremity.  Initially, 
the Board notes that a claim for service connection for this 
disability was not received within one year following the 
veteran's 1969 discharge from active duty, and thus, the 
appropriate effective date for a grant of service connection 
therefor is the date entitlement arose or the date of receipt 
of claim, whichever is later.  

The record includes a January 1993 statement from the 
veteran's private physician which related the veteran's right 
lower extremity pathology to his service-connected 
disabilities in the left lower extremity.  Thus, the date 
that the claim was received (February 11, 1993) is clearly 
later than the date entitlement is indicated in the record.  
As the law provides that the later of the date of receipt of 
claim or the date entitlement arose is the appropriate 
effective date for a grant of service connection, the 
assignment of effective dates prior to February 11, 1993, is 
not warranted for the grants of service connection for a 
right lower extremity disability, to include osteoarthritis 
of the right knee, and for traumatic arthritis of the right 
ankle.  

Although the veteran has indicated that service connection 
should have been granted for a disability of the right lower 
extremity many years before, in this case the law does not 
provide for the assignment of an effective date which is 
earlier than the date that the initial claim was received.  




B.  Individual Unemployability

Under 38 C.F.R. § 4.16, a total disability rating may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more. 
For the purpose of one 60 percent disability, the following 
will be considered as one disability: disabilities of one or 
both lower extremities, including the bilateral factor; 
disabilities resulting from common etiology or a single 
accident; and disabilities affecting a single body system, 
i.e. orthopedic.  38 C.F.R. § 4.16 (1999).  

The veteran contends that an effective date prior to February 
11, 1993 is warranted for the award of a total disability 
rating based on individual unemployability.  Specifically, he 
contends that July 12, 1988 (the date of submission of a VA 
Form 21-8940 and 15 pages of supporting documentation) is an 
appropriate effective date.  

The record indicates that there have been two prior final 
denials of claims for entitlement to individual 
unemployability due to service-connected disability.  In 
November 1976, the Board denied such a claim by finding that 
the veteran's service-connected disabilities did not preclude 
gainful employment.  The Board's decision is final in 
accordance with 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999), 
38 C.F.R. § 20.1100 (1999).

As the veteran has noted, the record includes a VA Form 21-
8940 (Veteran's Application for Increased Compensation based 
on Unemployability) dated July 12, 1988, which was received 
at the RO on August 4, 1988.  Along with this form, the 
veteran submitted statements from several potential 
employers, dated in 1988, which indicate that he was denied 
employment due to his arthritic condition and his many 
physical disabilities.  The individual unemployability claim 
was denied by the RO in a December 1988 rating decision.  

In July 1989, the RO again adjudicated this issue after 
receiving correspondence from the veteran's congressman, and 
entitlement to a total rating based on individual 
unemployability was again denied as it was determined that 
the medical evidence did not establish that the veteran's 
service-connected disabilities rendered him unemployable.  
The veteran was notified of the decision by letter dated July 
28, 1989.  Thereafter, the RO's July 1989 rating action 
became final as the veteran did not initiate an appeal by 
filing a notice of disagreement within one year following 
notification thereof.  See 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999), 38 C.F.R. § 20.1103 (1999).  

As noted, 38 USC 5110(b)(2) provides that the effective date 
of an award of increased compensation shall be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  In this case, the 
record includes a November 1991 statement from S.K. Senter, 
M.D., which reflects that the veteran's service-connected 
disabilities had worsened in severity to the point where he 
could not perform even simple physical tasks and he could not 
be gainfully employed.  On March 11, 1992, a document 
reflecting an intent to claim a total rating for compensation 
on the basis of individual unemployability was received.  

Generally, under statute noted in the preceding paragraph, 
the effective date relates back to the date of the evidence 
reflecting an increase in severity of the disability, when 
the claim is filed within one year thereof.  In this case, 
however, there is a compounding consideration, as the veteran 
did not meet the schedular criteria for a total rating based 
on unemployability until January 1992.  Regardless of the 
date on which he was eligible for a total rating on a 
schedular basis, the record indicates that in a statement 
dated November 26, 1991, Dr. Senter indicated that the 
veteran's disabilities had worsened in severity and he could 
not be gainfully employed.  As such, an in light of the fact 
that the claim for a total rating was filed within one year 
thereafter, the Board has concluded that there was an 
extraschedular basis to award the benefit as of the date of 
the evidence disclosing an increase in severity, which in 
this case is Dr. Senter's medical statement which is dated 
November 26, 1991.  This is consistent with VAOPGCPREC 12-98 
(if the facts establish that a veteran's disability increased 
within one year prior to receipt by VA of the original claim 
for increased rating, the effective date of the increase is 
the date on which the increase in disability occurred).  
Accordingly, the Board finds that an effective date of 
November 26, 1991, is appropriate for the grant of a total 
rating based on individual unemployability due to service-
connected disability.  

The Board notes that although the veteran has argued that 
July 12, 1988, is the appropriate effective date for the 
award of a total disability rating, the claim initiated as of 
that date was finally disallowed in a July 1989 rating 
action.  Under the applicable statute and regulation, July 
12, 1988 cannot be the effective date for a grant of a total 
evaluation based on individual unemployability as that date 
is prior to the date of a final decision regarding that 
issue.  

Lastly, the Board must address the Court's holding in Hazan 
v. Gober, 10 Vet. App. 511 (1997).  Unlike the factual 
situation in Hazan, in this case the Board is not presented 
with a prior final RO decision or a prior final Board 
decision within 1 year of the date of the petition to reopen 
the claim for a total rating on the basis of individual 
unemployability.  Therefore, there would be no legal merit to 
an argument that the Board should make use of evidence 
considered at the time of RO or Board decisions dated one 
year prior to the recent claim on appeal.  Regardless, the 
Board has reviewed the record for evidence of an increase in 
disability (unemployability) during the 1 year period prior 
to the claim on appeal, and as noted, it is on such a basis 
that an effective date of November 26, 1991 has been found 
warranted for the award of a total rating based on individual 
unemployability.  


ORDER

An evaluation in excess of 20 percent disabling is denied for 
a disability of the right lower extremity, to include 
osteoarthritis.  

An increased evaluation of 20 percent disabling is granted 
for traumatic arthritis in the right ankle, subject to the 
laws and regulations governing monetary awards.  

An evaluation in excess of 20 percent disabling is denied for 
traumatic arthritis in the left ankle.  

An effective date prior to February 11, 1993, is not 
warranted for the grants of service connection for a 
disability of the right lower extremity, to include 
osteoarthritis, and for traumatic arthritis of the right 
ankle.  

An effective date of November 26, 1991, is warranted for the 
award of a total disability evaluation based on individual 
unemployability due to service-connected disability.  


REMAND

The claims on appeal include entitlement to an increased 
evaluation for residuals of left tibia and fibula fracture 
with recurvatum of the left knee and traumatic arthritis, 
evaluated as 20 percent disabling, and entitlement to an 
increased evaluation for low back pain, evaluated as 10 
percent disabling.  VA has a duty to assist the veteran in 
the development of facts which are pertinent to a well 
grounded claim.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
On review of the record, the Board has concluded that further 
evidentiary development must be conducted prior to appellate 
adjudication of these claims.  

With regard to an increased evaluation for residuals of left 
tibia and fibula fracture, to include recurvatum of the left 
knee and traumatic arthritis, the record indicates that in a 
VA Form 9 submitted in support of his appeals, the veteran 
indicated that he was scheduled to undergo a total left knee 
replacement on August 17, 1998.  The records associated with 
this scheduled surgery have not been sought or associated 
with the claims folder.  As these records may provide 
information which is pertinent to an evaluation of the 
service-connected disability in the veteran's left lower 
extremity, they will be sought on remand.   

In 1997, the veteran submitted a claim for a higher 
evaluation based on his contention that his service-connected 
back disability had increased in severity.  Thereafter, the 
veteran was afforded a VA examination; however, the back was 
examined only superficially in the course of a general 
musculoskeletal examination.  The duty to assist includes the 
duty to obtain examinations which are adequate for rating 
purposes, and in the Board's view, the recent VA examination 
did not provide sufficient objective findings which would 
allow for an adequate assessment of the back disability.  On 
remand, the veteran will be afforded a new orthopedic 
examination in order to determine the current nature and 
severity of the service-connected low back pain.  

On remand, the RO will have the opportunity to adjudicate the 
veteran's claim for service connection for degenerative disc 
disease of the lumbar spine, as this issue is inextricably 
intertwined with the claim for an increased evaluation for 
low back pain.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the date and location of recent treatment 
for his left lower extremity, and 
particularly, the left knee, and 
including both VA and private sources, if 
applicable.  Utilizing the information 
provided by the veteran and upon 
obtaining the proper authorization forms, 
the RO should contact the named 
caregivers and treatment facilities in 
order to request copies of the veteran's 
treatment records, and in particular, the 
RO should ensure that the treatment 
records associated with the total left 
knee arthroplasty, scheduled for August 
1998, are associated with the claims 
folder.  

2.  The RO should schedule the veteran 
for an orthopedic examination by a VA 
physician in order to ascertain the 
current nature and severity of the 
service-connected low back pain.  All 
special tests/studies, to include x-rays, 
should be conducted as indicated, and all 
objective findings should be noted in 
detail.  The examiner is asked to 
identify the symptomatology and/or 
functional loss which may be attributed 
to the service-connected back disorder 
which is characterized as low back pain 
and rated as analogous to lumbosacral 
strain.  If it is impossible to 
distinguish the symptomatology and/or 
functional loss due to any nonservice-
connected condition, the examiner should 
so indicate.  In particular, the examiner 
should indicate whether or not the 
following are manifested and attributable 
to the service-connected low back pain:  
muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, 
in a standing position, osteoarthritic 
changes, narrowing or irregularity of 
joint space, abnormal mobility on forced 
motion, listing of the spine, or positive 
Goldthwaite's sign.  

In addition, the examination should 
include thorough range of motion testing.  
All ranges of motion should be reported 
in degrees, and the examiner should 
indicate what is normal range of motion.  
All functional limitations are to be 
identified, and, if the veteran's back 
disorder is characterized by pain, the 
examiner should indicate if any 
additional limitation is likely the 
result of pain on use or during flare-
ups.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), functional restrictions, 
including from pain on motion, and the 
effect the back disability has upon the 
veteran's daily activities. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Finally, the examiner should provide an 
opinion as to the nature of the 
relationship, if any, between the 
service-connected back disorder (low back 
pain) and the current diagnoses of 
degenerative disc disease of the lumbar 
spine and spinal stenosis.  

The examiner should be provided with a 
copy of this remand and the claims 
folder.  Complete rationales should be 
provided for any opinions given or 
conclusions reached.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA examiner 
does not contain all of the requested 
findings and opinions, it should be 
returned for completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claims based on 
all of the evidence which is now of 
record, in order to determine whether a 
favorable outcome is now warranted.  In 
doing so, the  RO should adjudicate the 
issue of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine.  With regard to the 
residuals of left tibia and fibula 
fracture in the left lower extremity, the 
RO should consider whether a separate 
rating is warranted for left knee 
pathology.  

If upon completion of the above action, the claims remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

